Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                2014 S&S Investments, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1780 Peach Place
                                  Concord, CA 94518
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Contra Costa                                                    Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 20-41558               Doc# 1       Filed: 09/24/20            Entered: 09/24/20 16:19:22                   Page 1 of 12
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    2014 S&S Investments, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

              Case: 20-41558                Doc# 1           Filed: 09/24/20           Entered: 09/24/20 16:19:22                       Page 2 of 12
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   2014 S&S Investments, LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 20-41558                Doc# 1        Filed: 09/24/20             Entered: 09/24/20 16:19:22                     Page 3 of 12
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    2014 S&S Investments, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 23, 2020
                                                  MM / DD / YYYY


                             X   /s/ Steve Chou                                                           Steve Chou
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ David A. Boone                                                        Date September 23, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David A. Boone 74165
                                 Printed name

                                 Law Offices of David A. Boone
                                 Firm name

                                 1611 The Alameda
                                 San Jose, CA 95126
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     408-291-6000                  Email address      ecfdavidboone@aol.com

                                 74165 CA
                                 Bar number and State




              Case: 20-41558             Doc# 1         Filed: 09/24/20             Entered: 09/24/20 16:19:22                    Page 4 of 12
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      2014 S&S Investments, LLC                                                                                 Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Steve Chou                                                          Managing                                                    100%
 1780 Peach Place                                                    Member
 Concord, CA 94518


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date September 23, 2020                                                      Signature /s/ Steve Chou
                                                                                            Steve Chou

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


            Case: 20-41558                    Doc# 1            Filed: 09/24/20         Entered: 09/24/20 16:19:22                        Page 5 of 12
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           2014 S&S Investments, LLC




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 3 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: September 23, 2020


                                                                              /s/ David A. Boone
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




            Case: 20-41558                    Doc# 1            Filed: 09/24/20     Entered: 09/24/20 16:19:22     Page 6 of 12
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Alexander B Ranoco
     1780 Peach Place
     Concord, CA 94518



     California Dept of Tax and Fee Admin
     Account Information Group, MIC: 29
     P.O. Box 92879
     Sacramento, CA 94279-0029



     Dennielain Ranoco
     1780 Peach Place
     Concord, CA 94518



     Digna A. Ramos
     7693 Donohue Dr
     Dublin, CA 94568



     Edgardo Afable
     933 Newmann Dr
     South San Francisco, CA 94080



     Franchise Tax Board
     Special Procedures
     PO Box 2952
     Sacramento, CA 95812



     Francis Sobremonte
     2421 Wasden Court
     Walnut Creek, CA 94598



     Internal Revenue Service
     PO Box 7346
     Philadelphia, PA 19101-7346




    Case: 20-41558   Doc# 1   Filed: 09/24/20   Entered: 09/24/20 16:19:22   Page 7 of 12
 Jennifer Panopio
 2421 Wasden Ct
 Walnut Creek, CA 94598



 Law Office of Allan A. Villanueva
 6701 Koll Center, Ste 250
 Pleasanton, CA 94566



 Ma Cristina Canlas Milan
 281 Hampshire Ct
 Daly City, CA 94015



 Rosalina B Sumile
 110 Paseo De Sol
 Alamo, CA 94507



 State of California - EDD
 Bankruptcy Unit - MIC 92E
 PO Box 826880
 Sacramento, CA 94280



 U.S. Attorney General
 Civil Trial Sec. Western
 PO Box 683 Ben Franklin
 Washington, DC 20044



 United States Attorney's Office
 Attn: Chief Tax Division
 450 Golden Gate Ave
 San Francisco, CA 94102-3400



 US Bank
 PO Box 6353
 Fargo, ND 58125-6353




Case: 20-41558   Doc# 1   Filed: 09/24/20   Entered: 09/24/20 16:19:22   Page 8 of 12
 US Small Business Administration
 409 3rd St, SW
 Washington, DC 20416




Case: 20-41558   Doc# 1   Filed: 09/24/20   Entered: 09/24/20 16:19:22   Page 9 of 12
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      2014 S&S Investments, LLC                                                                    Case No.
                                                                                    Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for 2014 S&S Investments, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 23, 2020                                                     /s/ David A. Boone
 Date                                                                   David A. Boone 74165
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for 2014 S&S Investments, LLC
                                                                        Law Offices of David A. Boone
                                                                        1611 The Alameda
                                                                        San Jose, CA 95126
                                                                        408-291-6000 Fax:408-291-6016
                                                                        ecfdavidboone@aol.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case: 20-41558                    Doc# 1               Filed: 09/24/20 Entered: 09/24/20 16:19:22          Page 10 of
                                                                                   12
                                                               United States Bankruptcy Court
                                                                      Northern District of California
 In re      2014 S&S Investments, LLC                                                                    Case No.
                                                                                    Debtor(s)            Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION
        I, Steve Chou, declare under penalty of perjury that I am the Managing Member of 2014 S&S Investments,
LLC, and that the following is a true and correct copy of the resolutions adopted by the Board of Directors of
said corporation at a special meeting duly called and held on the 23rd day of September , 20 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Steve Chou, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Steve Chou, Managing Member of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that Steve Chou, Managing Member of this Corporation is authorized and directed
to employ David A. Boone 74165, attorney and the law firm of Law Offices of David A. Boone to represent the
corporation in such bankruptcy case."

 Date      September 23, 2020                                                    Signed /s/ Steve Chou
                                                                                           Steve Chou




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
              Case: 20-41558                    Doc# 1               Filed: 09/24/20 Entered: 09/24/20 16:19:22          Page 11 of
                                                                                   12
                                                                     Resolution of Board of Directors
                                                                                    of
                                                                         2014 S&S Investments, LLC




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

        Be It Therefore Resolved, that Steve Chou, Managing Member of this Corporation, is authorized and
directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Steve Chou, Managing Member of this Corporation is authorized and directed
to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise do and perform all acts
and deeds and to execute and deliver all necessary documents on behalf of the corporation in connection with
such bankruptcy case, and

       Be It Further Resolved, that Steve Chou, Managing Member of this Corporation is authorized and directed
to employ David A. Boone 74165, attorney and the law firm of Law Offices of David A. Boone to represent the
corporation in such bankruptcy case.

 Date      September 23, 2020                                                     Signed    /s/ Steve Chou
                                                                                           Managing Member
                                                                                           2014 S&S Investments, LLC

 Date                                                                             Signed




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
              Case: 20-41558                    Doc# 1               Filed: 09/24/20 Entered: 09/24/20 16:19:22        Page 12 of
                                                                                   12
